DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 08/15/2022, responding to the 05/26/2022 non-final/final office action provided in rejection of claims 1-19.

3.	Claims 1, 10, and 19 have been amended. Claim 20 added new. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Examiner interpreted “pre-stored null file” as a file header of the null file with no contents per paragraph 0041 which have been recited in claims 1, 10, and 19.
(B). Drawings submitted on 06/28/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Claim Objection
Claim 20 objected to because of the following informalities:  Because of inadvertent grammatical error. (such as "… wherein the pre-storage null file refers to that the null file … ." in line no. 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning Claim 1, as indicated in the above discussion, the full scope recited in the claims is indeterminable.  In other words, based on the broad language of the claims, the intended scope of the claims is indefinite.  For instance, limitation two indicates “reading a pre-stored null file of the first App responsive to determining that the creation operation points to the first App deleted from the terminal device, wherein the null file is created with no content.”  Due to the limitation “a pre-stored null file..” – this is the first introduction of the null file and must occur first before the storing and determining steps.  The act applied to the null file is an act of reading.  The new limitation of “determining a storage address of the null file….” – implies that it occurs after the act of reading.  Thus, it is unclear to one of ordinary skill in the art how one does not achieve the act of reading without knowing the address of the null file or the intent of a subsequently determining of the null file’s storage address?  It appears that the storage address would have already been known in order to read the pre-stored null file.  Thus, the relationship of the new claim elements to the previous claim elements is unclear and indeterminable in its present form.  
Applicant must amend the claim to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, as expressly required by 35 U.S.C. 112, second paragraph.

Response to Arguments
Applicant's arguments filed 08/15/2022, in particular pages 7-9, have been fully considered but are unpersuasive and/or moot in view of the new ground(s) or rejection below, necessitated by Applicant's amendments. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (US 2019/0370378 A1).
As to claim 1, Nichols discloses an information processing method, comprising: 
detecting a creation operation acting on an application (App) icon of a first App (“dehydrated file”) on a terminal device (pars. 0040-0042, the term “dehydrated file” may refer to a data file that is stored on a local drive of a client device in a format that makes the data file visible to a user in a file-browser GUI while at least some content data of the data file is absent from the local drive. For example, a dehydrated file may be a relatively small file that is stored locally on a client device to represent a hydrated counterpart file that is stored in a cloud database. An example dehydrated file may include a thumbnail image (e.g., a reduced-size visual representation of file content data) … a dehydrated file may be defined as any file that has metadata but does not have the entire content on disk. Hydration, then, is the act of retrieving any content not already on disk by downloading it from the cloud. Further, see pars. 0047-0050); 
reading a pre-stored null file (“placeholder”) of the first App responsive to determining that the creation operation points to the first App deleted (“dehydrated”) from the terminal device (par. 0077, … to hydrate a folder that has one or more dehydrated descendant files. Therefore in terms of what is illustrated in FIGS. 1-3, the present disclosure extends what is implemented for files to folders. File copies are typically implemented by the OS as a read on the source file and a write to the target. Folder copies are implemented by the OS in a similar manner as file copy. The difference is that for a folder copy, the OS traverses the folder hierarchy, finds subfolders and files, and creates them in the target. Each individual file is read from source and written to target, which appears to the placeholder system like any other application trying to read a file. Further, see pars. 0078, 0094, 0135-0136 and 0097);
wherein the null file is created with no content (par. 0069, … a placeholder 222 associated with the moved file or folder 110(M). As described above, the placeholder 222 may enable the system 100 to provide access to the moved file or folder 110(M) at the client device 116 once the file or folder move operation has been completed at the file hosting platform 102. For example, the placeholder 222 may cause the client device 116 to display a graphical icon representation of the moved file or folder 110(M) within a file-browser GUI even though the content data 112 is absent from the local drive 128. … ); 
creating a target file corresponding to the first App based on the pre-stored null file (par. 0077, … to hydrate a folder that has one or more dehydrated descendant files. Therefore in terms of what is illustrated in FIGS. 1-3, the present disclosure extends what is implemented for files to folders. File copies are typically implemented by the OS as a read on the source file and a write to the target. Folder copies are implemented by the OS in a similar manner as file copy. The difference is that for a folder copy, the OS traverses the folder hierarchy, finds subfolders and files, and creates them in the target. Each individual file is read from source and written to target, which appears to the placeholder system like any other application trying to read a file. Further, see pars. 0078, 0094, 0136 ant 0097); 
storing information indicating a corresponding relationship between the App icon of the first App (“dehydrated”) and the null file (“placeholder”) (pars. 0069-0072, … he file manager 124 may store in the local drive 128 the destination ID blob 220 along with a placeholder 222 associated with the moved file or folder 110(M). As described above, the placeholder 222 may enable the system 100 to provide access to the moved file or folder 110(M) at the client device 116 once the file or folder move operation has been completed at the file hosting platform 102. For example, the placeholder 222 may cause the client device 116 to display a graphical icon … the response 218 corresponds to the move instruction 206 and not some other move instruction (not shown). It can be appreciated, therefore, that by including the operation ID 214 within the response along with the destination file ID blob 220, the file manager 124 is able to attach the destination file ID blob 220 onto the correct placeholder … a cloud icon superimposed over its corresponding file icon to indicate that this file or folder is dehydrated at the client device 116. Thus, a user can tell from the cloud icon that the content data 112 for the first file or folder 110(1) is absent from the local drive 128 of the client device 116.  … this file or folder can be opened locally without having to fetch the content data from the file hosting platform 102. In various implementations, a user may be able to designate which files or folders to hydrate locally and/or which files or folders to store locally in a dehydrated state); and 
determining a storage address of the null file based on the corresponding relationship to read the null file from the storage address (pars. 0069, the file manager 124 may store in the local drive 128 the destination ID blob 220 along with a placeholder 222 associated with the moved file or folder 110(M). As described above, the placeholder 222 may enable the system 100 to provide access to the moved file or folder 110(M) at the client device 116 once the file or folder move operation has been completed at the file hosting platform 102. For example, the placeholder 222 may cause the client device 116 to display a graphical icon representation of the moved file or folder 110(M) within a file-browser GUI even though the content data 112 is absent from the local drive 128. Then, if the user goes to open the moved file or folder 110(M) (e.g., by performing a double click on the graphical icon), the client device 116 may automatically download the content data 112 from the file hosting platform 102 by sending a request for content data to the file hosting platform 102 and including the destination file ID blob 220 with the request. Further see pars. 0077 and 0094).

As to claim 2, Nichols discloses the method wherein creating the target file corresponding to the first App based on the pre-stored null file comprises:
determining a file storage directory according to a position that the creation operation acts on (… the computing device provide the placeholder metadata to a synchronization engine to identify the requested correspond application file and to indicate the appropriate location/position from which the requested application file can be obtained. Based on the placeholder metadata. At pars. 0054-0055, the client device 116 may include a synchronization engine 126 for synchronizing the local instance of the directory structure 106 that resides at the client device 116 with a cloud instance of the directory structure 106 that resides on the cloud database 104. Example synchronization engines 126 include, but are not limited to, SYNCHRONIZATION API developed by DROPBOX, BACKUP AND SYNCHRONIZATION developed by GOOGLE, and the ONEDRIVE sync engine … when a user instructs the OS 120 to open a particular dehydrated file, the synchronization engine 126 automatically downloads the content data 120 that corresponds to the particular dehydrated file or folder. For example, upon a user instructing the OS 120 to open the “dehydrated” instance of the file 110 stored on the local drive 128, the synchronization engine 126 may automatically begin communicating with the file hosting platform 102 to download the 5 MB of content data 112 that corresponds to the file 110); and 
creating the target file corresponding to the first App under the file storage directory (“local drive”) (pars. 0071-0072, … FIG. 3A, an example file-browser GUI 300 is illustrated that can be displayed at the client device 116 in association with the user application 118 to enable a user to enter commands for file or folder operations within the directory structure 106. In the illustrated example, a user is performing a drag-and-drop gesture to move a first file or folder 110(1) from a first folder 108(1) to a second folder 108(2). … a second file or folder 110(2) is represented with a checkmark icon indicating that this file or folder is hydrated at the client device 116. Thus, a user can tell from the checkmark icon that the content data 112 corresponding to this file or folder is currently stored on the client device 116 such that this file or folder can be opened locally without having to fetch the content data from the file hosting platform 102. In various implementations, a user may be able to designate which files or folders to hydrate locally and/or which files or folders to store locally in a dehydrated state).
As to claim 3, Nichols  discloses the method further comprising: 
determining the first App before the creation operation is detected (The determination is based on state of file whether dehydrated or hydrated state. At pars. 0044-0045, FIG. 1, illustrated an example system 100 including a client device 116 and a file hosting platform 102 configured to maintain copies of files in a cloud database 104. The client device 116 may have a file I/O manager. For example, when performing an operation on a moved file or folder 110(M) of an individual file or folder 110 at a local drive 128 (e.g., a SATA-type solid-state hard drive and/or any other suitable drive-type) of the client device 116, the system 100 may cause the file hosting platform 102 to locate content data 112 for the file or folder 110 within the cloud database 104, depending on where the folders are located, relative to the sync root. Accordingly, as illustrated, an instance of the moved file or folder 110(M) that is stored at the cloud database 104 can be “hydrated” with the content data 112. In one example, the source (origin) file of the move may be hydrated first before the move takes place, and the destination file … As used herein, the term “folder” may refer to a directory defined in a hierarchical file system cataloging structure and may include references to individual ones of the one or more files 110 and/or other folders 110. For example, as illustrated, the directory structure includes a first folder 108(1) that includes a reference to a file or folder 110 and a second folder 108(2) to which the file or folder 110 may be moved to generate a moved file or folder 110(M). As further illustrated, the local counterpart to the file or folder 110 is dehydrated within the first folder 108(1) within the directory structure 106 at the local drive 128. Further, see pars. 0055, 0060, 0064, 0071 and 0074); and
acquiring and storing the null file of the first App after the first App is determined (pars. 0069-0072, … he file manager 124 may store in the local drive 128 the destination ID blob 220 along with a placeholder 222 associated with the moved file or folder 110(M). As described above, the placeholder 222 may enable the system 100 to provide access to the moved file or folder 110(M) at the client device 116 once the file or folder move operation has been completed at the file hosting platform 102. For example, the placeholder 222 may cause the client device 116 to display a graphical icon … the response 218 corresponds to the move instruction 206 and not some other move instruction (not shown). It can be appreciated, therefore, that by including the operation ID 214 within the response along with the destination file ID blob 220, the file manager 124 is able to attach the destination file ID blob 220 onto the correct placeholder … a cloud icon superimposed over its corresponding file icon to indicate that this file or folder is dehydrated at the client device 116. Thus, a user can tell from the cloud icon that the content data 112 for the first file or folder 110(1) is absent from the local drive 128 of the client device 116.  … this file or folder can be opened locally without having to fetch the content data from the file hosting platform 102. In various implementations, a user may be able to designate which files or folders to hydrate locally and/or which files or folders to store locally in a dehydrated state).
As to claim 4, Nichols discloses the method wherein determining the first App comprises: 
detecting an installed App in the terminal device, and determining an uninstalled App in a preset App list as the first App according to the installed App (installing or uninstalling of a file or directory that changes the hierarchy may trigger a further hydration action. For example, adding a subdirectory with dehydrated files to a directory that is undergoing hydration may trigger a further hydration of the added subdirectorypars. At par. 0101, … for every file system operation that results in an addition (of a dehydrated file/folder) to or a deletion (of a dehydrated file/folder) from a folder that is undergoing hydration, a hydration of that dehydrated file or folder is triggered. This will ensure that the file-system operation which will result in the addition to/deletion from the folder being hydrated will not be realized unless and until the hydration of the file/folder being added/removed is successfully completed. In other words, this prevents the creation of dehydrated files within a folder that is being hydrated); and 
wherein acquiring and storing the null file of the first App after the first App is determined comprises: downloading and storing the null file of the first App after the first App is determined (par. 0040, … a dehydrated file may be a relatively small file that is stored locally on a client device to represent a hydrated counterpart file that is stored in a cloud database. An example dehydrated file may include a thumbnail image (e.g., a reduced-size visual representation of file content data) and metadata that identifies the name of the file and points to its hydrated counterpart in the cloud. More generally, we can define a dehydrated file as any file that has metadata but does not have the entire content on disk. Accordingly, hydration is the act of retrieving any content not already on disk by downloading it from the cloud. Further, see pars. 0049, 0054-0055).
As to claim 6, Nichols discloses the method further comprising: 
detecting an edition operation acting on the target file (par. 0060, …   FIG. 1, in the illustrated example the process is initiated by a user of the client device 116 performing a local file or folder move operation on the client device 116 for moving the dehydrated instance of the file or folder 110. For illustrative purposes, the dehydrated instances of the file or folder 110 and the moved file or folder 110(M)) are marked in FIG. 1 as “1 KB” to indicate that these instances are stored on the local drive 128 as metadata only (e.g., without the content data 112). In the local move operation, the user has selected the file or folder 110 from the first folder 108(1) and has indicated the second folder 108(2) as being a destination path to move file or folder 110 to. Accordingly, as illustrated, the client device 116 reads the metadata 138 for the file or folder 110 from within the first folder 108(1) and writes the metadata 138 to the second folder 108(2) to generate a moved file or folder 110(M) at the client device 116. Further, see pars. 0067, 0077, 0086); and 
responding to the edition operation using a second App installed in the terminal device, the second App (“second file/folder”) being an App capable of processing a same type of file as the first App (“first file/folder”) (par. 0060, … FIG. 1, in the illustrated example the process is initiated by a user of the client device 116 performing a local file or folder move operation on the client device 116 for moving the dehydrated instance of the file or folder 110. For illustrative purposes, the dehydrated instances of the file or folder 110 and the moved file or folder 110(M)) are marked in FIG. 1 as “1 KB” to indicate that these instances are stored on the local drive 128 as metadata only (e.g., without the content data 112). In the local move operation, the user has selected the file or folder 110 from the first folder 108(1) and has indicated the second folder 108(2) as being a destination path to move file or folder 110 to. Accordingly, as illustrated, the client device 116 reads the metadata 138 for the file or folder 110 from within the first folder 108(1) and writes the metadata 138 to the second folder 108(2) to generate a moved file or folder 110(M) at the client device 116. Further, see pars. 0045, 0064 and 0071).
As to claim 7, Nichols discloses the method wherein the edition operation comprises at least one of following operations: 
a file name edition operation, a file content edition operation, or a file operation; wherein the file operation comprises a file deletion operation, a file copying operation, a file pasting operation, and a file trimming operation (pars. 0051-0052, … the user application 118 may cause the client device to display graphical folder representations for individual ones of the folders 108 and may further display file icons within the graphical folder representations to enable the user to view the status of a file, and in some embodiments, to open, move, delete, or copy files contained within the folders 108. … displaying the file-browser GUI and/or for facilitating the generation of selection data that indicates a file or folder 110 and a destination path within the directory structure 106 to copy or move the file or folder 110 to. The OS 120 may be any suitable system software for managing computer hardware and/or software resources and for providing services to the user application 118. Further, see pars. 0053, 0062-0063).
As to claim 8, Nichols discloses the method further comprising: 
displaying an installation prompt (“GUI”) of installing (“download”) the first App, the second App, or the first App (par. 0055, … the synchronization engine 126 may maintain a local directory structure (e.g., an instance of the directory structure 106 that resides on the client device 116) that includes a set of dehydrated files or folders associated with first content data that is absent from the local drive 128. In such an example, a cloud directory structure (e.g., an instance of the directory structure 106 that resides on the file hosting platform 102) may include hydrated counterparts for individual dehydrated files of the set of dehydrated files. Accordingly, a user may be able to see icons and/or other data associated with dehydrated files or folders in the file-browser GUI just like any other file or folder stored on the client device 116. In some implementations, when a user instructs the OS 120 to open a particular dehydrated file, the synchronization engine 126 automatically downloads the content data 120 that corresponds to the particular dehydrated file or folder. For example, upon a user instructing the OS 120 to open the “dehydrated” instance of the file 110 stored on the local drive 128, the synchronization engine 126 may automatically begin communicating with the file hosting platform 102 to download the 5 MB of content data 112 that corresponds to the file 110.) and the second App responsive to determining that the second App capable of editing the target file is not installed in the terminal device, the installation prompt including a downloading entry for acquiring an installation package of the first App, the second App, or the first App and the second App (pars. 0069-0071, the placeholder 222 may cause the client device 116 to display a graphical icon representation of the moved file or folder 110(M) within a file-browser GUI even though the content data 112 is absent from the local drive 128. Then, if the user goes to open the moved file or folder 110(M) (e.g., by performing a double click on the graphical icon), the client device 116 may automatically download the content data 112 from the file hosting platform 102 by sending a request for content data to the file hosting platform 102 and including the destination file ID blob 220 with the request. …FIG. 3A, an example file-browser GUI 300 is illustrated that can be displayed at the client device 116 in association with the user application 118 to enable a user to enter commands for file or folder operations within the directory structure 106. In the illustrated example, a user is performing a drag-and-drop gesture to move a first file or folder 110(1) from a first folder 108(1) to a second folder 108(2). Based on the drag-and-drop gesture, the user application 118 generates selection data that indicates the first file or folder 110(1)… ).
As to claim 9, Nichols discloses displaying a file icon of the target file according to a pre-stored App icon of the first App (par. 0049, … the client device 116 can display a file-browser GUI that enables the user to perform certain actions at the client device 116 which do not require accessing content data such as, for example, viewing properties of the dehydrated file or folder, moving the dehydrated file or folder within the directory structure 106, deleting the dehydrated file or folder from the directory structure 106 which may or may not trigger hydration depending on the type of delete, or any other operations that may be performed without accessing content data 112. When the user attempts to open a particular dehydrated file, the system 100 may automatically fetch corresponding content data 112 from the cloud database 104. Stated alternatively, a dehydrated file or folder may remain “dehydrated” at the client device 116 (e.g., to save local storage space) until a user requests access to the dehydrated file or folder (e.g., by double clicking a file icon to open the dehydrated file) at which time, in some embodiments, the dehydrated file may be automatically “hydrated” on demand by downloading its content data 112. … ).
As to claim 10, Nichols discloses an information processing apparatus, comprising: 
a processor (0043, …  hosting platforms and associated client devices running file I/O managers exacerbate computing resource scarcity issues including the overuse of processing resources as well as the finite nature of local storage space on client devices. It can be appreciated, therefore, that the disclosed technologies represent a substantial advance toward reducing processor and storage usage associated with implementing file hosting platforms and managing cloud databases); and 
a memory for storing instructions executable by the processor (par. 0056, …  the client device 116 includes a central processing unit (“CPU”) 130 that is connected, via a bus (not shown), to various components such as the local drive 128, a memory 132, an input/output (I/O) controller 134, and/or a network interface 136. It can be appreciated that the system components described herein (e.g., the user application 118, the OS 120, and/or the synchronization engine 126) may, when loaded into the CPU 130 and executed, transform the CPU 130 … );
For remaining limitations see remarks regarding claim 1.

As to claim 11, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the system claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 8 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the system claim) recites substantially similar limitations to claim 9 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Nichols et al. (US 2019/0370378 A1) in view of Mehta et al (US 2016/0142482 A1).
As to claim 5, Nichols  discloses the method wherein determining the first App comprises:
acquiring and storing the null file of the first App after the first App is determined comprises: creating the null file of the first App based on the first App before the first App is uninstalled, and storing the null file of the first App (par. 0052, FIG. 1, illustrated is a system 100 for enabling a computing device 106 to store predetermined files in a dehydrated state on a local drive 124 while retaining on-demand accessibility of the files at the computing device 106. In the illustrated example, a first batch of files that corresponds to an application titled “App1” is stored in a hydrated state such that a payload of each individual application file within this first batch is stored on the local drive 124 of the computing device 106. The respective payloads of the individual application files may include, for example, binaries, permissions, registry settings, extension settings, and other data that is usable to implement the application. Also shown in the illustrated example, a second batch of files that corresponds to an application titled “App2” is stored in a dehydrated state such that placeholder files are stored in place of the actual application files of this batch. In some embodiments, the placeholder files are stored within a local directory 126 of the computing device 106 at the same path as the actual application files would be stored if hydrated. Examiner note:  the computing device provide the placeholder metadata to a synchronization engine to identify the requested correspond application file and to indicate the appropriate location/position from which the requested application file can be obtained. Based on the placeholder metadata, see par. 0017. Further, “pre-stored null file” is a file header of the null file with no contents, see par. 0041).
Nichols  does not explicitly disclose determining an App that the mobile device is uninstalling as the first App.
However, Mehta discloses determining an App that the mobile device is uninstalling as the first App (determination perform by media agent based on archive status of application. par. 0321, … The storage manager 310 can determine which media agent(s) 370 to instruct based on the storage device 380 that contains the archive copy 385, e.g., by referencing the storage manager index (FIGS. 1C, 1D, 1E). The archive copy 385 may be restored to the information store 330 where any data associated with the requested application resides. The placeholder 327 may be deleted after the archive copy 385 is restored. In the example of FIG. 3, the archive copy 385a of Application 1 can be restored from Storage Device 1 380a to the client computing device 320 (e.g., the information store 330). After the archive copy 385a is restored, the placeholder 327a for Application 1 deleted. After the archived application executable(s) and/or data is restored, the restored application can be in the same state as the time at which the application as archived. … . Examiner Note: The computing device is a mobile device, see par. 0338).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nichols to include determining an App that the mobile device is uninstalling as the first App, as disclosed by Mehta, for the purpose of identify a first application to archive to one or more secondary storage devices residing in a secondary storage subsystem (see paragraph 09 and Abstract of Mehta).

As to claim 14, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Nichols et al. (US 2019/0370378 A1) in view of Christiansen et al (US 2020/0379777 A1).

As to claim 20, Nichols does not disclose wherein the pre-storage null file refers to that the null file is stored in a cache space.

However, Christiansen discloses the method wherein the information indicating the corresponding relationship is stored in an operating system of the terminal device, and comprises: 
a first corresponding relationship between App identification information of the first App and address information of the storage address of the null file, and a second corresponding relationship between the App icon of the first App and the App identification information of the first App; or link information between address information of the storage address of the null file and the App icon (par. 0031, … An exemplary dehydrated file may be a file that is stored on the local drive 128 solely as file metadata 138 so that the client device 116 can display a file-browser GUI that enables the user to perform certain actions at the client device 116 which do not require accessing file content data such as, for example, viewing properties of the dehydrated file, moving the dehydrated file within the directory structure 106, deleting the dehydrated file from the directory structure 106, or any other operations that may be performed without accessing file content data 112. When the user attempts to open a particular dehydrated file, the system 100 may automatically fetch corresponding file content data 112 from the cloud database 104. Stated alternatively, a dehydrated file may remain “dehydrated” at the client device 116 (e.g., to save local storage space) until a user requests access to the dehydrated file (e.g., by double clicking a file icon to open the dehydrated file) at which time the dehydrated file may be automatically “hydrated” on demand by downloading its file content data 112. In this way, the dehydrated files don't take up substantial space on the client device 116 because the file size of a dehydrated file may be limited to its corresponding metadata footprint. Further at par. 0043, FIG. 2A. That is, the individual feature files 206 that uniquely correspond to the second feature 204(2) are shown to be in a dehydrated state such that the payloads of these feature files are not stored locally on the local drive(s) 124. Thus, as illustrated, even though the second feature 204(2) is implemented using a batch of two feature files that together would require an allocation of 106 MB of local drive space to be fully hydrated on the computing device 106, these feature files are stored locally in a dehydrated state that omits the actual payloads but includes metadata with information that is usable to obtain the payloads if requested. These dehydrated feature files may serve as placeholders to the hydrated feature files (e.g., that include the payloads) and the metadata may indicate a feature provider from which the corresponding hydrated feature files can be readily obtained and/or an address from which the corresponding hydrated feature files can be readily obtained. In the illustrated embodiment, the fully hydrated feature files are stored by a feature provider 102 as part of a file batch that uniquely corresponds to the second feature 204(2). Further, see pars. 0054-0055, 0062 and 0082); 
wherein the pre-storage null file refers to that the null file is stored in a cache space, when the target file is created, the null file in the cache space is directly copied to a position that the creation operation acts on, and the target file is generated at the position that the creation operation acts on (par. 0044, … As described above, the feature files 206 include both fully hydrated feature files and dehydrated feature files (e.g., placeholder files). The filter driver 209 assists with handling requests for access to the various feature files that are stored in the local drive 124. For example, as illustrated, when a user performs some computing action that causes generation of an open request 208 in association with a particular feature file, the filter driver 209 passes the open request 208 through to the local drive 124. In some embodiments, the open request 208 may include a reparse point that tags one or more fields of metadata 212 associated with the requested file. The reparse point may inform the filter driver 212 of which field of the metadata is indicative of the hydration status of the requested feature file. For example, the filter driver 209 may query the local drive 124 for data associated with the requested feature file based on the open request 208. If the payload for the requested feature file is stored locally on the local drive 124, then the filter driver 209 may simply service the open request 208 as normal. In contrast, if the filter driver 209 queries the local drive 124 and determines that the requested feature file is dehydrated such that the payload is not available from the local drive 124, then the filter driver 209 may obtain the metadata 212 that is stored in association with the dehydrated file and store this metadata 212 in a cache 210).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Nichols to include wherein the pre-storage null file refers to that the null file is stored in a cache space, as disclosed by Christiansen, for the purpose of automatically “hydrated” on demand by downloading its file content data and corresponding metadata footprint. (see paragraph 11 and Abstract of Christiansen).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199